In a special proceeding to stay arbitration before an arbitrator to be appointed by the New York State Board of Mediation under the terms! of a collective bargaining agreement, the *809petitioner appeals from an order of the Supreme Court, Kings County, dated September 4, 1962, which denied its application. Order reversed on the law, with $10 costs and disbursements; and application for a stay of the arbitration proceeding granted. No questions of fact have been considered. In our opinion, the respondent labor union’s proposal that a health and welfare fund for the benefit of its members be incorporated in the existing collective bargaining agreement between the parties is not a proposed “ change ” of any of its existing provisions. The proposal is one to add a new and additional provision. By the terms of article IX of the agreement, the matters which may be the subject of arbitration are limited to proposed “ changes in the provisions of this agreement”. Since the union’s proposal does not change any present provision, it is not encompassed by that article and, therefore, is not subject to arbitration. In deciding whether the dispute between the parties is or is not arbitrable under the terms of their agreement, we do not consider or pass upon the bona fides or the merits of the dispute (Civ. Brae. Act, § 1448-a). Beldoek, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.